393 F.2d 934
St. Elmo FERRARA, Trustee of an Express Trust, Plaintiff-Appellant,v.PHILADELPHIA LABORATORIES, INC., Proctor Hospital, Dr. Edward R. Bove, Dr. William A. O'Rourke, Jr., and Dr. Henry J. Fregosi, Defendants-Appellees.
No. 369.
No. 370.
Docket 31893.
Docket 31894.
United States Court of Appeals Second Circuit.
Argued April 5, 1968.
Decided May 6, 1968.

Robert A. Bloomer, Rutland, Vt. (Bloomer & Bloomer, Rutland, Vt.), for plaintiff-appellant.
Frederic W. Allen, Burlington, Vt. (Wick, Dinse & Allen, Burlington, Vt.), for Philadelphia Laboratories, Inc.
Black & Plante, White River Junction, Vt., for Hospital.
Webber & Costello, Rutland, Vt., for Dr. Edward R. Bove.
Davis, Martin & Free, Barre, Vt., for Dr. William A. O'Rourke, Jr.
Coffrin & Pierson, Burlington, Vt., for Dr. Henry J. Fregosi.
Before MOORE, WOODBURY* and SMITH, Circuit Judges.
Complaint dismissed by the United States District Court for the District of Vermont, Leddy, J., on the ground that the court was without jurisdiction under the provisions of 28 U.S.C. § 1359.
PER CURIAM:


1
District Judge Leddy held that St. Elmo Ferrara had been "improperly and collusively" made a party to invoke the jurisdiction of the court. He therefore dismissed the complaint on the ground that the court was without jurisdiction under the provisions of 28 U.S.C. § 1359.


2
We affirm on his opinion reported at 272 F. Supp. 1000.



Notes:


*
 Of the First Circuit, sitting by designation